Opinion issued August 30, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00254-CV
                            ———————————
     ELIZABETH A. LOUSTEAU AND BRETT CLANTON, Appellants
                                         V.

         JAIME L. NORIEGA AND SONIA A. NORIEGA, Appellees


                    On Appeal from the 151st District Court
                             Harris County, Texas
                      Trial Court Case No. 2013-35448-B


                          MEMORANDUM OPINION

      Appellants, Elizabeth A. Lousteau and Brett Clanton, challenge the trial

court’s judgment, entered after a jury trial, in favor of appellees, Jaime L. Noriega

and Sonia A. Noriega (“the Noriegas”), in the Noriegas’ declaratory-judgment
action against Lousteau and Clanton.1 In seven issues, Lousteau and Clanton

contend that the trial court erred in submitting a question to the jury on an

immaterial fact; disregarding the jury’s finding on a material fact; concluding that

their affirmative defense was not tried by consent; not issuing a final judgment;

awarding damages; and severing the case.

      We reverse and remand.

                                     Background

      In their “First Amended Petition for Bill of Review, Application for

Injunctive Relief, and Suit for Declaratory Relief,”2 the Noriegas asserted that

Lousteau and Clanton had sued them for trespass and nuisance, alleging that water

runoff from a structure on the Noriegas’ property (the “Goldenrod property”) had

caused flooding that damaged Lousteau and Clanton’s adjacent property. 3 After

the trial court signed a default judgment in their favor, Lousteau and Clanton

obtained a writ of execution on the Goldenrod property, and they purchased it at a



1
      See TEX. CIV. PRAC. & REM. CODE ANN. §§ 37.001–.011 (Vernon 2015).
2
      Jaime L. Noriega and Sonia A. Noriega v. Elizabeth A. Lousteau and Brett
      Clanton, No 2014-14152 (151st Dist. Ct., Harris Cty., Tex.). “A bill of review is
      an independent action to set aside a judgment that is no longer appealable or
      subject to challenge by a motion for new trial.” Wembley Inv. Co. v. Herrera, 11
S.W.3d 924, 926–27 (Tex. 1999); see also Urso v. Lyon Fin. Servs., Inc., 93
S.W.3d 276, 280 (Tex. App.—Houston [14th Dist.] 2002, no pet.) (“A bill of
      review is a new suit filed in same court [that] render[ed] the original judgment.”).
3
      Elizabeth A. Lousteau and Brett Clanton v. Jaime L. Noriega and Sonia A.
      Noriega, No. 2013-35448 (151st Dist. Ct., Harris Cty., Tex.).


                                           2
constable’s sale on March 4, 2014. In their petition for bill of review, the Noriegas

argued that they were entitled to have the default judgment and the

“sheriff’s/constable’s sale and deed set aside” because they were not served with

Lousteau and Clanton’s lawsuit. They asserted that they did not become aware of

the lawsuit until their tenant at the Goldenrod property “told them that Lousteau

had come over and stated that she [had] bought the property” and directed the

tenant to leave.    The Noriegas also sought a declaration that the Goldenrod

property is their homestead and “thus exempt from seizure and execution.” And

they requested a temporary injunction to enjoin Lousteau and Clanton from

accessing or taking any action regarding the Goldenrod property; disturbing the

Noriegas’ tenant or taking any rents; encumbering or transferring the property; or

filing their constable’s deed in the real property records. In their supplemental

petition, the Noriegas brought a wrongful-execution claim against Lousteau and

Clanton, seeking damages for lost rental income accruing since April 2014 and

“the costs to repair physical changes [that Lousteau and Clanton] ha[d] made to the

[p]roperty during their possession of it via the constable’s deed.”

      In their third amended answer, Lousteau and Clanton generally denied the

Noriegas’ allegations and abandoned their previous counterclaim and affirmative

defenses.    Subsequently, however, Lousteau and Clanton filed a written




                                          3
“Stipulation” that the Noriegas had “not [been] served with process” in the

underlying suit for trespass and nuisance.

      On November 4, 2014, the Noriegas, “[b]ased on” Lousteau and Clanton’s

stipulation, filed a “Pre-Trial Motion to set Aside Default Judgment, Execution and

Constable’s Deed,” in which they re-urged their petition for bill of review. They

asserted that the trial court “should set aside” the default judgment and “should

likewise and necessarily set aside and void the writ of execution issued thereon and

the purported Constable’s Deed issued pursuant to the writ of execution on the

default judgment.”

      On November 7, 2014, the trial court signed an order4 setting aside its

default judgment, as follows:

            On this day, the Court considered the [Noriegas’] Pre-Trial
      Motion to set Aside Default Judgment, Execution and Constable’s
      Deed. . . . Having considered the motion, the response, if any,
      admissions of the parties, arguments of counsel, and the applicable
      law, the Court is of the opinion that [the] motion is well taken and
      should be and is hereby GRANTED.
           IT IS THEREFORE ORDERED that the Final Order on
      Motion[] for Default Judgment . . . [is] hereby set aside, and [is]
      VOID AB INITIO.



4
      Documents relevant to the trial court proceedings underlying this appeal are
      included in the clerk’s record filed in this Court’s Cause No. 01-15-00341-CV,
      Elizabeth A. Loustea and Brett Clanton v. Jaime L. Noriega and Sonia A. Noriega.
      We may take judicial notice of our own records involving the same parties and
      subject matter. See Douglas v. Am. Title Co., 196 S.W.3d 876, 877 n.1 (Tex.
      App.—Houston [1st Dist.] 2006, no pet.).

                                          4
      Later the same day, the parties tried to a jury the Noriegas’ declaratory

action. The parties argued to the jury5 that the “sole” issue for it to “decide and

confirm” was whether the Goldenrod property was the Noriegas’ homestead. And

the trial court instructed the jury to answer the following questions:

      Question No. 1
      Do you find that the real property and improvements commonly
      known as [the Goldenrod property] was the homestead of [the
      Noriegas] when they purchased the property in December 1994?
      ....
      Answer: Yes

      Question No. 2
      Do you find that the real property and improvements commonly
      known as [the Goldenrod property] was the homestead of [the
      Noriegas] on March 4, 2014?
      ....
      Answer: No

      Subsequently, on December 22, 2014, the trial court signed an “Interlocutory

Judgment,” noting that trial was had to a jury on “the limited issue of whether the

[Goldenrod property] was [the Noriegas’] homestead.” The trial court concluded


5
      In her opening statement to the jury, counsel for the Noriegas noted, “[T]he only
      issue we’re bringing to you today is to decide and confirm that the 314 Goldenrod
      property is the Noriegas’ homestead. You’re only going to hear my case.” In her
      opening statement to the jury, counsel for Lousteau and Clanton noted, “The sole
      issue for you to decide today is whether or not 314 Goldenrod was declared as the
      [Noriegas’] homestead on March 4th, 2014.” And in closing, counsel for
      Lousteau and Clanton emphasized, “So you are here to determine whether the
      Noriegas . . . showed you [by] a preponderance of the evidence that this property
      was not just their home, but was their homestead in December of 1994.
      And . . . whether it was their homestead on March 4th of 2014.”


                                          5
that the jury’s answer to the first question was “material and dispositive” and its

answer to the second question was “immaterial” and “disregarded.” The trial court

noted that it had, by its November 7, 2014 order, already “set aside the underlying

default judgment,” “as well as released the bonds and other monies in the registry

of the Court to [the Noriegas].” However, “[t]o the extent that is not clear in the

November 7, 2014 Order, the same is hereby” ordered. And the trial court set

aside the constable’s deed as “void ab initio,” restoring “[a]ll property rights” in

the Goldenrod property to the Noriegas and ordering that Lousteau and Clanton

turn over possession of the property to the Noriegas.

      On February 13, 2015, the trial court signed an order6 consolidating, under

cause number 2013-35448, Lousteau and Clanton’s trespass and nuisance suit

(cause number 2013-35448) and the Noriegas’ bill of review, declaratory-judgment

action on the homestead issue, and wrongful-execution claim for damages (cause

number 2014-14152). In its order, the trial court explained:

             After completion of a limited jury trial on [the Noriegas’]
       declaratory judgment cause of action regarding whether [the
       Goldenrod property] was [the Noriegas’] homestead at times material
       to the suit, the Court entered an Interlocutory Judgment on December
       22, 2014. The Interlocutory Judgment generally held, among other
       things, that [the Goldenrod property] was and is [the Noriegas’]
       homestead and that, for the reason stated therein, they were entitled
       to the return of the home (rather than having to sue for its fair market
       value) under the authority of Salomon v. Lesay, 369 S.W.3d 540,
       554–57 (Tex. App.—Houston [1st Dist.] 2012, no pet.). Further,

6
      See supra note 5.

                                          6
       because [Lousteau and Clanton] conceded the bill of review issues
       immediately before trial, the Court set aside the underlying default
       judgment in cause number 2013-35548.
              The issues which remain to be tried—and which were
       dependent on the outcome of the bill of review and declaratory
       judgment causes of action—include (subject to amendment): (1) any
       liability and damage claim by [the Noriegas] for wrongful execution;
       (2) any third party claims . . . ; [and] (3) [Lousteau and Clanton’s]
       claims [for trespass and nuisance] in the underlying lawsuit . . . . It is
       the Court’s desire to try all of these matters together.

      The trial court, also on February 13, 2015, then signed an “Order of

Severance,” stating as follows:

             The Court hereby sua sponte severs its December 22, 2014
      Interlocutory Judgment regarding [the Noriegas’] Bill of Review and
      Declaratory Judgment causes of action against [Lousteau and Clanton]
      from the remainder of this consolidated case.
            It is therefore ORDERED that [the Noriegas’] causes of action
      for Bill of Review and Declaratory Judgment, as adjudicated in the
      Court’s December 22, 2014 Interlocutory Judgment . . . are hereby
      severed from this consolidated case into a new cause [Cause No.
      2013-35448-B].
             ....
            It is further ORDERED that the entry of this Order shall
      immediately make the Court’s December 22, 2014 Interlocutory
      Judgment . . . into a final and appealable Judgment, disposing of all
      claims and all parties in that newly severed cause, 2013-35448-B.

      On March 11, 2015, the trial court vacated its February 13, 2015 “Order of

Severance” “only insofar as it severed the Bill of Review cause of action.” The

trial court explained:

      The Court’s February 13, 2015 Order is hereby UNCHANGED as to
      the declaratory judgment cause of action that was tried in 2014-14152


                                          7
      and then consolidated into 2013-35448. The Court’s judgment on that
      cause of action remains final and appealable from within 2013-35448-
      B.
      To be clear, by vacating the February 13, 2015 Order in part, it is the
      Court’s intent and Order that the Bill of Review cause of action is
      now consolidated back into the 2013-35448 main case where it will sit
      until it is made part of a final judgment in that case on the remaining
      issues therein, or until further order of this Court.

(Emphasis added.)

      Lousteau and Clanton then filed notices of appeal in trial court cause

numbers 2013-35448 and 2013-35448-B, challenging the trial court’s December

22, 2014 interlocutory judgment; February 13, 2015 consolidation and severance

orders; and March 11, 2015 order. We dismissed the appeal for lack of jurisdiction

in trial court cause number 2013-35448. Lousteau v. Noriega, No. 01-15-00341-

CV, 2015 WL 6081385, at *2–3 (Tex. App.—Houston [1st Dist.] Oct. 13, 2015, no

pet.) (mem. op.). The instant appeal is from trial court cause number 2013-35448-

B, which contains only the Noriegas’ declaratory-judgment action on the

homestead issue.

                                    Severance

      In their fifth issue, Lousteau and Clanton argue that the trial court erred in

“not issuing a final judgment” on the Noriegas’ claims because “the wrongful

execution claim was on the live pleadings at the time of trial”; “the record

shows . . . no orders severing/bifurcating it before trial commenced”; and the



                                         8
“record is clear” that the Noriegas “waived” their wrongful-execution claim “by

failing to pursue it at trial.” In their seventh issue, Lousteau and Clanton argue that

the trial court erred in “severing the wrongful execution claim”7 because it did so

“after” the “case” “ha[d] gone to a jury.”        They assert that the trial court’s

“severance should be disregarded by this Court and a final judgment that provides

a ruling that the wrongful execution was waived in the jury trial should be

rendered.”

      A trial court has broad discretion to order separate trials on certain issues or

claims. See Patterson v. Brewer Leasing, Inc., 490 S.W.3d 205, 222 (Tex. App.—

Houston [1st Dist.] 2016, no pet.); Barnes v. Deadrick, 464 S.W.3d 48, 58–59

(Tex. App.—Houston [1st Dist.] 2015, no pet.). A trial court, “in furtherance of

convenience or to avoid prejudice[,] may order a separate trial of any claim, cross-

claim, counterclaim, or third-party claim, or of any separate issue or of any number

of claims, cross-claims, counterclaims, third-party claims, or issues.” TEX. R. CIV.

P. 174(b). A separate trial “leaves the lawsuit intact but enables the court to hear

and determine one or more issues without trying all controverted issues at the same

hearing.” Hall v. City of Austin, 450 S.W.2d 836, 838 (Tex. 1970). “The order

7
      As discussed above, the trial court, in its “Order of Severance,” severed the
      Noriegas’ “causes of action for Bill of Review and Declaratory Judgment, as
      adjudicated in the Court’s December 22, 2014 Interlocutory Judgment.” And it
      subsequently vacated its severance of the bill-of-review action, leaving only the
      declaratory action in the severed cause. The Noriegas’ wrongful-execution claim,
      which was not “adjudicated,” was not severed.

                                          9
entered at the conclusion of a separate trial is often interlocutory, because no final

and appealable judgment can properly be rendered until all of the controlling issues

have been tried and decided.” Id.; see Christopher Columbus St. Mkt. LLC v.

Zoning Bd. of Adjustments of City of Galveston, 302 S.W.3d 408, 414 (Tex.

App.—Houston [14th Dist.] 2009, no pet.).

      Here, as discussed above, the record shows that the trial court and the parties

proceeded to a jury trial on the limited issue of determining the Noriegas’

declaratory-judgment action on their homestead claim. See Tarrant Reg’l Water

Dist. v. Gragg, 151 S.W.3d 546, 556 (Tex. 2004) (trial court authorized to order

separate trial on any issue in interest of convenience or to avoid prejudice);

Christopher Columbus St. Mkt. LLC, 302 S.W.3d at 413 (“It is clear that the parties

and the district court agreed to proceed with the [plaintiffs’] claims under a

bifurcated structure with separate proceedings . . . .”); see also Barnes, 464 S.W.3d

at 59 (“treat[ing] the procedure utilized” by trial court “as a separate trial”). To the

extent they complain that the trial court erred in conducting a separate trial on the

Noriegas’ homestead claim, Lousteau and Clanton do not direct us to any point in

the record in which they objected, before or during trial, and thus such complaint is

waived. See TEX. R. APP. P. 33.1(a) (preservation of complaint for appellate

review requires timely request, objection, or motion with sufficient specificity to

apprise trial court of complaint); Christopher Columbus St. Mkt. LLC, 302 S.W.3d
10
at 413 (complaint that trial court conducted separate trial of discrete issue waived

by failure to object).

      After trial of the homestead claim, the trial court signed an “Interlocutory

Judgment.” See Hall, 450 S.W.2d at 838 (“The order entered at the conclusion of a

separate trial is often interlocutory, because no final and appealable judgment can

properly be rendered until all of the controlling issues have been tried and

decided.”). Because all the controlling issues in the case, i.e., the wrongful-

execution claim for damages, had not been tried and decided, the trial court did not

err in not issuing a final judgment in the case. See id.

      Subsequently, however, the trial court signed an order purporting to sever

the Noriegas’ homestead claim “to make it final and appealable.” Lousteau and

Clanton assert that the trial court erred in severing the case “after” it “ha[d] gone to

a jury.”

      Generally, a trial court has broad discretion in the severance of cases, and its

decision will not be disturbed absent an abuse of discretion. Guar. Fed. Sav. Bank

v. Horseshoe Operating Co., 793 S.W.2d 652, 658 (Tex. 1990); In re Henry, 388
S.W.3d 719, 726 (Tex. App.—Houston [1st Dist.] 2012, orig. proceeding). The

“controlling reasons for a severance are to do justice, avoid prejudice, and further

convenience.” Guar. Fed. Sav. Bank, 793 S.W.2d at 658. A trial court properly

exercises its discretion in severing claims if (1) the controversy involves more than



                                          11
one cause of action; (2) the severed claim is one that could be asserted

independently in a separate lawsuit; and (3) the severed claim is not so interwoven

with the remaining action that they involve the same facts and issues. In re Henry,
388 S.W.3d at 726. “Severance of a single cause of action into two parts is never

proper and should not be granted for the purpose of enabling the litigants to obtain

an early appellate ruling on the trial court’s determination of one phase of the

case.” Pierce v. Reynolds, 329 S.W.2d 76, 78, 79 n.1 (Tex. 1959). When a trial

court severs a lawsuit, two or more independent suits result, and each leads to its

own final, appealable judgment. In re Henry, 388 S.W.3d at 725.

      A trial court is authorized to sever claims on its own motion, so long as the

severance is proper under the rules of civil procedure. Aviation Composite Techs.,

Inc. v. CLB Corp., 131 S.W.3d 181, 187 (Tex. App.—Fort Worth 2004, no pet.)

(citing Rice v. Travelers Exp. Co., 407 S.W.2d 534, 536 (Tex. Civ. App.—Houston

1966, no writ)). Texas Rule of Civil Procedure 41 provides:

      Misjoinder of parties is not ground for dismissal of an action. Parties
      may be dropped or added, or suits filed separately may be
      consolidated, or actions which have been improperly joined may be
      severed and each ground of recovery improperly joined may be
      docketed as a separate suit between the same parties, by order of the
      court on motion of any party or on its own initiative at any stage of
      the action, before the time of submission to the jury or to the court if
      trial is without a jury, on such terms as are just. Any claim against a
      party may be severed and proceeded with separately.

TEX. R. CIV. P. 41.



                                        12
      “A literal interpretation of [r]ule 41 implies that only complaints about

improper joinder must be made prior to the time of submission to the jury.” Arlitt

v. Weston, No. 04-98-00035-CV, 1999 WL 1097101, at *4 (Tex. App.—San

Antonio Dec. 1, 1999, pet. denied) (not designated for publication).             And,

“[o]therwise, the general rule that [a]ny claim against a party may be severed and

proceeded with separately applies, and the motion may be made at any time.” Id.

(internal quotations omitted). However, the Texas Supreme Court has interpreted

rule 41 to mean that “all ‘[p]arties and actions may be severed at any stage of the

action, before the time of submission to the jury.’” Id. (emphasis added) (quoting

State Dep’t of Highways and Pub. Trans. v. Cotner, 845 S.W.2d 818, 819 (Tex.

1993)); see TEX. R. CIV. P. 41. Thus, rule 41 does not “permit a trial court to sever

a case after it has been submitted to the trier of fact.” Cotner, 845 S.W.2d at 819

(emphasis added). A trial court abuses its discretion in ordering a severance after a

jury verdict, “regardless of the [three]-pronged test [for] severability.” Arlitt, 1999
WL 1097101, at *4.

      Here, the trial court erred in severing the case after the Noriegas’ declaratory

action on the homestead claim was tried to the jury. See id. This Court has held

that a post-submission severance constitutes trial court error and does not deprive

an appellate court of jurisdiction to consider the appeal. City of Houston v. Am.

Res., Inc., No. 01-99-01377-CV, 2002 WL 31941517, at *1 (Tex. App.—Houston



                                          13
[1st Dist.] Dec. 27, 2002, no pet.) (not designated for publication) (“A trial court’s

action that is contrary to a procedural rule does not divest a court of appeals of

jurisdiction, but may be corrected through the ordinary appellate process or other

direct proceedings.”); see also Pierce, 329 S.W.2d at 78 (“No matter how

erroneous its conclusion and action may have been, it was within the judicial

power of the court to determine that the cause was severable and to sever the same

accordingly.”); Bird v. Lubricants, USA, LP, No. 2-06-061-CV, 2007 WL
2460352, at *3 (Tex. App.—Fort Worth Aug. 31, 2007, pet. denied) (mem. op.)

(denying motion to dismiss for lack of jurisdiction based on improper severance);

Nicor Expl. Co. v. Fla. Gas Transmission Co., 911 S.W.2d 479, 482–83 (Tex.

App.—Corpus Christi 1995, writ denied) (declining to dismiss for lack of

jurisdiction notwithstanding improper severance); Rutherford v. Whataburger, Inc.,

601 S.W.2d 441, 443 (Tex. Civ. App.—Dallas 1980, writ ref’d n.r.e.) (judgment in

severed portion of case final for purposes of appellate jurisdiction regardless

whether severance proper).

      In City of Houston, the city argued that the trial court’s severance entered

after the case had been submitted to a jury was “void,” and its “final” judgment

was interlocutory and unappealable. 2002 WL 31941517, at *1. We held that

“[o]nly a trial court judgment rendered without ‘jurisdictional power’ is void.” Id.

(quoting Mapco, Inc. v. Forrest, 795 S.W.2d 700, 702 (Tex. 1990)). We explained



                                         14
that “[a] trial court’s action that is contrary to a procedural rule does not divest a

court of appeals of jurisdiction.”8 Id. Rather, “an erroneous order of severance

may be set aside on appeal.” Id. And “a judgment that possesses all the attributes

of finality cannot be regarded as interlocutory merely because the trial court may

have erred in ordering a severance.” Id.

         Here, the trial court fully adjudicated the Noriegas’ declaratory action.

However, it issued its severance order in contravention of a procedural rule. See

id.; see also TEX. R. CIV. P. 41. Accordingly, we hold that the trial court erred in

severing the case.

         We overrule Lousteau and Clanton’s fifth issue and sustain their seventh

issue.

         Having concluded that the trial court erred in entering its severance order,

we further conclude that the underlying judgment is interlocutory and, thus, we


8
         Courts have held that “[t]here is a distinction between those severances that are
         facially invalid and those that are merely improper.” Nicor Expl. Co. v. Fl. Gas
         Transmission Co., 911 S.W.2d 479, 483 (Tex. App.—Corpus Christi 1995, writ
         denied); see also A-Affordable Ins. Agency, Inc. v. AEA Ins. Agency Inc., No. 14-
         09-00879-CV, 2010 WL 2103967, at *1–2 (Tex. App.—Houston [14th Dist.] May
         27, 2010, no writ) (mem. op.) (dismissing appeal of severance order where trial
         court “severed a definition, not a judgment” and did not “dispose of any claims,
         causes of action, or parties, and [did] not deny or grant any relief”); Forlano v.
         Joyner, 906 S.W.2d 118, 120 (Tex. App.—Houston [1st Dist.] 1995, no writ)
         (attempted severance of transfer order invalid and not appealable); H.E. Butt
         Grocery Co. v. Currier, 885 S.W.2d 175, 177 (Tex. App.—Corpus Christi 1994,
         no writ) (attempted severance of preliminary discovery order invalid and not
         appealable).



                                             15
lack jurisdiction to reach Lousteau and Clanton’s first, second, third, and fourth

issues, in which they argue, in regard to the Noriegas’ homestead issue, that the

trial court erred in submitting question one to the jury because “it was not

supported by the pleadings and, thus, was not a controlling question”; disregarding

the jury’s negative finding in answer to question two because the jury’s finding

was “material” and the trial court had “no authority to substitute its finding for that

of a jury”; and concluding that their abandonment defense was not tried by

consent. See In re Hoover, Bax & Slovacek, L.L.P., 6 S.W.3d 646, 649 (Tex.

App.—El Paso 1999, orig. proceeding) (concluding “no jurisdiction to address the

remaining points of error since the discovery order would become interlocutory

upon rejoining the original suit”); Tilger v. Samson Homes, Inc., No. 14-97-0361-

CV, 1999 WL 160995, at *2 (Tex. App.—Houston [14th Dist.] Mar. 25, 1999, pet.

denied) (not designated for publication) (“Having determined severance in the

court below was improper, we do not reach the remaining issues.”); Nicor Expl.

Co., 911 S.W.2d at 483 (declining to reach remaining issues after determining that

severance was improper); see also In re B.T.G., No. 05-13-00305-CV, 2016 WL
1367073, at *4 (Tex. App. Apr.—Dallas Apr. 6, 2016, no pet.) (“Because the

severance was improper, we conclude the divorce decree is interlocutory and

issues other than the severance are not properly before us.”).




                                          16
      Further, we do not reach Lousteau and Clanton’s sixth issue, in which they

argue that the trial court erred in “awarding damages” to the Noriegas because “the

jury verdict did not award damages.” They assert that the “damages awarded

(setting aside the sale, handing over the deed, foregoing rental payments on the

property) were all sought by [the Noriegas] in relation to the bill of review action

or the wrongful writ of execution, both of which were not a part of the trial in this

case.” Because, as Lousteau and Clanton note, the trial court set aside the writ of

execution and the constable’s sale and deed “in relation to the bill-of-review

action,” which, as discussed above, remains in the main suit (trial court cause

number 2013-35448), such actions are not before us in this appeal. See Lousteau,

2015 WL 6081385, at *2–3.




                                         17
                                     Conclusion

      We reverse the trial court’s severance order and remand the case to the trial

court for further proceedings.9 We dismiss all pending motions as moot.




                                               Terry Jennings
                                               Justice

Panel consists of Justices Jennings, Massengale, and Huddle.




9
      See Owens v. Owens, 228 S.W.3d 721, 727 (Tex. App.—Houston [14th Dist.]
      2006, pet. dism’d) (reversing trial court’s severance order and remanding for
      further proceedings); Nicor Expl. Co., 911 S.W.2d at 483; see also TEX. R. APP. P.
      43.2.

                                          18